Citation Nr: 1132780	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March to September 1962 and from November 1963 to March 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  In April 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ).  Most recently, in April 2011, the AOJ issued a supplemental statement of the case continuing the denial of the claim.  


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, degenerative disc disease of the lumbar spine was incurred during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 

In addition, the VCAA notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In November 2006 correspondence, VA advised the Veteran of the criteria for service connection.  

VA has also assisted the claimant in supporting his claim for benefits.  VA and identified private outpatient treatment records have been obtained.  Additionally, in June 2010, pursuant to the Board's remand directive, the Veteran was afforded a VA examination.  

In this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic disease when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

Here, the Veteran attributes current degenerative disc disease of the lumbar spine to an injury that occurred during his second period of active duty service in the U.S. Navy.  Specifically, the Veteran alleges that while serving as an engineer aboard a landing craft, he fell onto the craft's engine, injuring his low back.  He reports that the injury occurred approximately six months prior to discharge.  He states that he did not seek treatment for the condition in service but sought treatment shortly following discharge.  He notes that treatment providers were unable to help with the pain, so he did not seek treatment for a period of twenty years.  (See Transcript at 18.)  He contends that he had low back pain ever since the injury during service.  

The Board has reviewed the evidence of record and, after affording the Veteran the benefit-of-the-doubt, finds that the criteria for service connection for degenerative disc disease of the lumbar spine have been met.  First, there is evidence that the Veteran has a current disability manifested by degenerative disc disease.  In this respect, private and VA treatment records note treatment a low back disability since at least 2001.  The records do not relate the current disability to any non-service-related cause.  

The Board has also considered the Veteran's lay testimony.  In this respect, the Veteran describes experiencing low back ever since an injury during service.  The Veteran is competent to testify to the symptoms of degenerative disc disease of the lumbar spine because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  

The Board acknowledges that there is a lack of contemporaneous medical evidence showing a low back disability for many years following discharge from service.  The Board has considered such as a factor in determining the credibility of lay evidence.  See generally Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds the Veteran's testimony credible.  The Veteran described the circumstances regarding the in-service injury on a landing vessel.  This testimony is consistent with available service records which show his service aboard the U.S.S. Rockledge.  He also testified as to post-service treatment, difficulty obtaining pain relief, and avoiding medical attention until the problem became unbearable.  This testimony was also credible.  Simply because treatment records from over thirty years ago are not available does not mean that the Veteran did not in fact have low back pain which necessitated medical treatment.  The Board therefore finds that there is evidence of in-service incurrence and continuity of symptomatology of a low back disability.  

Finally, there is competent medical evidence linking the current degenerative disc disease of the lumbar spine disability to service.  In this respect, the VA examiner in June 2011 provided an opinion indicating that it was at least as likely as not that the Veteran's current low back disability, manifested by degenerative disc disease of the lumbar spine, was related to an in-service injury.  Speaking from experience, the examiner reasoned that it was not uncommon for service members to not seek care for an injury if it was tolerable because of negative military or administrative consequences that could result.  Furthermore, the examiner also noted the Veteran appeared credible, noting him to be "sincere" and also noting the lack of intercurrent cause for the low back condition.  

The Board acknowledges that the Veteran's service treatment records are silent for any mention of an injury to the low back.  The Board further notes that during the Veteran's service discharge examination in March 1966, there were no reports or physical examination findings of a low back condition.  Given such negative evidence, and given the VA examination evidence and the Veteran's credible lay testimony regarding the in-service low back injury and continuity of symptomatology since service, the Board finds that the evidence is essentially balanced both for and against the claim.  

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Accordingly, the Board finds, after affording the Veteran the benefit of the doubt, the criteria for service connection for degenerative disc disease of the lumbar spine have been met.  Accordingly, the benefits sought on appeal are granted.  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


